Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 4/7/2021 is acknowledged.

Thus, claims 9-17 remain withdrawn from further consideration by the examiner as being drawn to non-elected inventions.

Therefore the restriction is hereby made FINAL.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, 8, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

“CGC” in claim 1 is not understood. It appears that “CGC” should be “GCG”. Correction and/or explanation is required. If applicant intended “CGC”, it needs to be fully explained. 



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 8, 18, 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by KR 1020170000490 and as evidenced by Phung et al. and Kim et al. (US 2012/0156150).

KR teaches that green tea extract is administered orally as taught on page 7. Note also that the green tea is extracted with water, alcohol or a mixture of the two, see claim 5. See entire reference. Since the green tea extract of KR was made the same way as claimed, especially in claim 4, it is inherent that the same green tea extract as claimed is disclosed in KR. Note that anyone is in need of having the wrinkles on their skin improved. Note that the range of claim 5 is so broad that it was at once envisoned to use an amount of the extract from 1-100 wt. %. The same holds true for claim 6 since 5 mg/kg/day to 1000 mg/kg/day is such a broad range and it was at once envisoned to use such an amount especially since on page 6 it is clearly taught that amounts up to 300 mg/kg are used. Since the same extract as taught in KR is claimed, the activity of claim 7 is inherent and clearly the extract was administered as a food or a pharmaceutical. Note also that the amounts in claim 2 are cumulative and clearly adding up to such amounts in the Phung reference, would clearly add up to 19 % as claimed in claim 2. Note also that the claimed invention can include other ingredients since “comprising” is used in the claims.

Applicant argues that the claimed invention relates to a method for improving skin wrinkles, comprising administering, to a subject in need thereof, a green tea extract containing 4 to 15 wt.% of (-)-gallocatechin gallate (GCG) and 4 to 15 wt.% of (-)-epigallocatechin gallate (EGCG), on the basis of the total weight of the extract, wherein the subject is in need of inhibiting the expression of MMP-1 (matrix metalloproteinase-1). The green tea extract according to applicant, contains a lower amount of EGCG than that of general green tea extract but also contains GCG in a specific amount, thereby it has an excellent effect of improving skin wrinkles by inhibiting the expression of MMP-1.

Conversely, KR (according to applicant) discloses a composition comprising a natural mixture extract for preventing loss of hair or promoting growth of hair, wherein the natural mixture extract is a mixture of heartleaf Houttuynia, green tea, and hibiscus extracts. However, KR (according to applicant) merely discloses an efficacy of preventing hair loss or promoting hair growth of the mixture extract of three plants: heartleaf Houttuynia, green tea, and hibiscus, but does not mention the efficacy of green tea extract alone. Moreover, KR (according to applicant) does not have any awareness of the use of skin wrinkle improvement/prevention, which is completely different and unrelated to the effect of preventing hair loss or promoting hair growth.

First of all, the claims read on anyone since everyone is in need of having their wrinkles prevented. Everyone gets wrinkles (including babies) thus the claims read on anyone, Applicant has even admitted on the record that “one skilled in the art would appreciate that by inhibiting the production of MMP-1, skin wrinkles caused by decomposition of skin tissues such as collagen will be prevented or improved”. Thus, even applicant admits that skin wrinkles are applicable to anyone. Thus, all KR has to disclose is applying the green tea extract to meet the claims since anyone is in need of having the expression of MMP-1 inhibited. 

Secondly, the claims are NOT limited to green tea alone. In fact, the claimed invention uses “comprising” which will NOT limit the method to only having green tea applied thus the argument is moot.

Next, applicant argues that allegedly the technical feature of KR ‘490 is to use a mixture of heartleaf Houttuynia, green tea, and hibiscus extracts to prevent hair loss or promote hair growth. In other words, KR ‘490 does not teach each and every limitation of the Applicant’s claimed invention according to applicant. This is NOT true for the above reasons.

Applicant next argues that the claimed green tea extract contains EGCG and GCG in a specific amount range, unlike a general green tea extract. On the other hand (according to applicant), KR is completely silent of the regulation of the content of specific catechins such as EGCG and GCG in green tea extract. That is, KR ‘490 does not teach any of the technical features of the claimed invention that (i) the green tea extract contains EGCG and GCG in a specific content range, and (ii) the green tea extract is used for preventing/improving skin wrinkles, nor does it suggest any motivation for deriving such features, according to applicant. Therefore, from KR, which simply mentions green tea extract as one of the three plants constituting the complex extract and teaches only the use for preventing hair loss and promoting hair growth independent of skin wrinkles as its use, which logic could not bridge a skilled artisan to the claimed invention without the Applicant’s disclosure, according to applicant.

This is NOT well taken. As evidenced by Phung, green tea most certainly has GCG in it. In fact, according to Table 1, green tea can have 139.7 mg of GCG and EGCG at 100.3 mg. This clearly evidences that applicant is wrong in their analysis of the catechins in green tea, in fact the entire Phung reference never states that there is NO GCG in green tea ever. 

Applicant next argues that in Example 1 of the present specification, the composition analysis results (Tables 2-3, Figs. 1-2) of the claimed green tea extract (Sample 2) and the general green tea extract (Sample 1) corresponding to the green tea extract of KR ‘490 are presented. According to the results, the general green tea extract such as KR *490 has a completely different composition from the green tea extract according to the claimed invention, and in particular does not contain an epicatechin epimer such as GCG. Once again Phung evidences that this is a false statement and completely unfounded. 

Further, in Test Example 1 of the present specification, according to applicant, the MMP-1 inhibitory activity evaluation test results of Sample 1 corresponding to the green tea extract of KR ‘490 and Sample 2 according to the claimed invention are presented. According to the results, in the case of the green tea extract (Sample 2) containing specific catechins in specific content ranges according to the claimed invention, the MMP-1 inhibitory activity is much higher by about 8 times than that of the general green tea extract such as KR ‘490 (Sample 1).

This means nothing since applicant’s example 1 is wrong on its face because “general green tea” does in fact contain GCG.

KR ‘490 merely discloses a green tea extract extracted using water, alcohol, etc., which corresponds to Sample 1 in the Examples and Test Examples of the present specification, according to applicant. Once again this is wrong for the above reasons.

The green tea extract of KR ‘490 has a completely different composition from the green tea extract containing EGCG and GCG in specific content ranges according to the claimed invention (as demo nstrated in Tables 2-3, Figs. 1-2) and shows significantly lower MMP-1 inhibitory activity (as demonstrated in Test Example 1 and Table 4), according to applicant. 

Once again, green tea DOES in fact contain GCG thus the applicant’s conclusions are false on their face.

Therefore, KR ‘490 does not teach each and every limitation of the Applicant’s claimed
invention, such as the use of green tea extract containing EGCG and GCG in specific amounts for preventing/improving skin wrinkles, according to applicant.

Applicant alleges that new claims 19 and 20 are not taught by KR but as is clearly explained in Kim ‘150, “[I]n order to prepare green tea, harvested fresh tea leaves are steamed or pan dried at high temperature to minimize oxidation of natural catechins”. Thus, it would have been inherent to the green tea extract, that it was already steam processed. 

Note also that Phung teaches in table 1, a 1:1 ratio (GCG:EGCG). Note also that the amounts in claims 1 and 2 are cumulative and clearly adding up to such amounts in the Phung reference, would clearly add up to 19 % as claimed in claim 2. 

Applicant argues that allegedly Table 3 of the specification and sample 2, show unexpected results when green tea used at a ratio of 1:1 (GCG:EGCG) compared to other samples of green tea. Applicant also argues that allegedly the claimed invention has MMP-1 inhibitory activity which is inherent to the claimed composiiton since KR also teaches such a ratio. 

Phung was cited to show that green tea extracts with a 1:1 ratio (GCG:EGCG) do in fact exist. 

Note that it is inherent that the skin wrinkles are caused by the reduction of elasticity of the dermal layer because that is what makes them wrinkles. 


Claim(s) 1, 2, 4-6, 8, 18, 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kim et al. (US 11,110,145-hereafter Kim ‘145 ) and as evidenced by Kim et al. (US 2012/0156150-here after Kim ‘150).

Kim ‘145 teaches in claim 1 that GCG and the EGCG contained in the green tea extract are in a weight ratio of 1:1 to 1:2.5, GCG: EGCG. 

Kim ‘145 teaches that green tea extract is administered orally via beverages, see the examples.  Note also that the green tea is extracted with ethanol, see the examples.  Since the green tea extract of Kim ‘145 was made the same way as claimed, it is inherent that the same green tea extract as claimed is disclosed in Kim ‘145. Note that anyone is in need of having the wrinkles on their skin improved. Note that the range of claim 5 is so broad that it was at once envisoned to use an amount of the extract from 1-100 wt. %. The same holds true for claim 6 since 5 mg/kg/day to 1000 mg/kg/day is such a broad range and it was at once envisoned to use such an amount especially since on page 6 it is clearly taught that amounts up to 300 mg/kg are used. Since the same extract as taught in Kim ‘145 is claimed, the activity of claim 7 is inherent and clearly the extract was administered as a food or a pharmaceutical. Note also that the claimed invention can include other ingredients since “comprising” is used in the claims.

Kim ‘150 teaches, “[I]n order to prepare green tea, harvested fresh tea leaves are steamed or pan dried at high temperature to minimize oxidation of natural catechins”. Thus, it would have been inherent to the green tea extract of Kim ‘145, that it was already steam processed. 



Claim(s) 1, 2, 4-6, 8, 18-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by KR 10-2008-0006895 and as evidenced by Kim et al. (US 2012/0156150-here after Kim ‘150).

KR teaches a green tea extract which contains GCG at about 2.4 % and 1.4 % of the EGCG which are in a weight ratio as claimed. KR also teaches steam treating the green tea extract for 120 minutes (2 hours).

KR teaches that a green tea extract is steamed and administered as food, see page 5.  Note also that the green tea is extracted with water, see examples.  Since the green tea extract of KR was made the same way as claimed, it is inherent that the same green tea extract as claimed is disclosed in KR. Note that anyone is in need of having the wrinkles on their skin improved. Note that the range of claim 5 is so broad that it was at once envisoned to use an amount of the extract from 1-100 wt. %. The same holds true for claim 6 since 5 mg/kg/day to 1000 mg/kg/day is such a broad range and it was at once envisoned to use such an amount especially since on page 6 it is clearly taught that amounts up to 300 mg/kg are used. Since the same extract as taught in KR is claimed, the activity of claim 7 is inherent and clearly the extract was administered as a food or a pharmaceutical. Note also that the amounts in claim 2 are cumulative and clearly adding up to such amounts in the Phung reference, would clearly add up to 19 % as claimed in claim 2. Note also that the claimed invention can include other ingredients since “comprising” is used in the claims.

Kim ‘150 teaches, “[I]n order to prepare green tea, harvested fresh tea leaves are steamed or pan dried at high temperature to minimize oxidation of natural catechins”. Thus, it would have been inherent to the green tea extract of Kim ‘145, that it was already steam processed. 

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 1020170000490 in view of Phung et al. and Kim et al. (US 2012/0156150).


KR teaches that green tea extract is administered orally as taught on page 7. Note also that the green tea is extracted with water, alcohol or a mixture of the two, see claim 5. See entire reference. Since the green tea extract of KR was made the same way as claimed, especially in claim 4, it is inherent that the same green tea extract as claimed is disclosed in KR. Note that anyone is in need of having the wrinkles on their skin improved. Note that the range of claim 5 is so broad that it was at once envisoned to use an amount of the extract from 1-100 wt. %. The same holds true for claim 6 since 5 mg/kg/day to 1000 mg/kg/day is such a broad range and it was at once envisoned to use such an amount especially since on page 6 it is clearly taught that amounts up to 300 mg/kg are used. Since the same extract as taught in KR is claimed, the activity of claim 7 is inherent and clearly the extract was administered as a food or a pharmaceutical. 


In the event it is seen that the amounts of claims 5 and 6 are not inherent to KR (which is NOT being admitted) then it would have been obvious for one having ordinary skill in the art to use such amounts since the range of 1-100 % (in claim 5) is extremely broad and clearly one of ordinary skill in the art could use an amount in such a broad range and clearly it is also obvious to use 5 mg/kg/day to 1000 mg/kg/day since this is also such a broad range. The motivation to do so is obvious to one of ordinary skill in the art since the green tea is clearly a result effective variable (as shown by Phung which teaches that green tea has obesity treating properties) and clearly it is within the purview of the ordinary artisan to use the claimed amounts of the green tea extract through routine experimentation and optimization to yield the best possible results while using the green tea extract to improve skin wrinkles since we all have wrinkles. Note also that claim 3 reads on a 1:1 ratio which clearly Phung teaches in table 1. Note also that the amounts in claim 2 are cumulative and clearly adding up such amounts in the Phung reference, would clearly add up to 19 % as claimed in claim 2. Note also that the claimed invention can include other ingredients since “comprising” is used in the claims. 

Applicant argues that the claimed invention relates to a method for preventing or improving skin wrinkles, comprising administering, to a subject in need thereof, a green tea extract containing 4 to 15 wt.% of (-)-gallocatechin gallate (GCG) and 4 to 15 wt.% of (-)-epigallocatechin gallate (EGCG), on the basis of the total weight of the extract, wherein the subject is in need of inhibiting the expression of MMP-1 (matrix metalloproteinase-1). The green tea extract according to applicant, contains a lower amount of EGCG than that of general green tea extract but also contains GCG in a specific amount, thereby it has an excellent effect of preventing or improving
skin wrinkles by inhibiting the expression of MMP-1.

Conversely, KR (according to applicant) discloses a composition comprising a natural mixture extract for preventing loss of hair or promoting growth of hair, wherein the natural mixture extract is a mixture of heartleaf Houttuynia, green tea, and hibiscus extracts. However, KR (according to applicant) merely discloses an efficacy of preventing hair loss or promoting hair growth of the mixture extract of three plants: heartleaf Houttuynia, green tea, and hibiscus, but does not mention the efficacy of green tea extract alone. Moreover, KR (according to applicant) does not have any awareness of the use of skin wrinkle improvement/prevention, which is completely different and unrelated to the effect of preventing hair loss or promoting hair growth.

First of all, the claims read on anyone since everyone is in need of having their wrinkles prevented. Everyone gets wrinkles (including babies) thus the claims read on anyone, Applicant has even admitted on the record that “one skilled in the art would appreciate that by inhibiting the production of MMP-1, skin wrinkles caused by decomposition of skin tissues such as collagen will be prevented or improved”. Thus, even applicant admits that skin wrinkles are applicable to anyone. Thus, all KR has to disclose is applying the green tea extract to meet the claims since anyone is in need of having the expression of MMP-1 inhibited. 

Secondly, the claims are NOT limited to green tea alone. In fact, the claimed invention uses “comprising” which will NOT limit the method to only having green tea applied thus the argument is moot.

Next, applicant argues that allegedly the technical feature of KR ‘490 is to use a mixture of heartleaf Houttuynia, green tea, and hibiscus extracts to prevent hair loss or promote hair growth. In other words, KR ‘490 does not teach each and every limitation of the Applicant’s claimed invention according to applicant. This is NOT true for the above reasons.

Applicant next argues that the claimed green tea extract contains EGCG and GCG in a specific amount range, unlike a general green tea extract. On the other hand (according to applicant), KR is completely silent of the regulation of the content of specific catechins such as EGCG and GCG in green tea extract. That is, KR ‘490 does not teach any of the technical features of the claimed invention that (i) the green tea extract contains EGCG and GCG in a specific content range, and (ii) the green tea extract is used for preventing/improving skin wrinkles, nor does it suggest any motivation for deriving such features, according to applicant. Therefore, from KR, which simply mentions green tea extract as one of the three plants constituting the complex extract and teaches only the use for preventing hair loss and promoting hair growth independent of skin wrinkles as its use, which logic could not bridge a skilled artisan to the claimed invention without the Applicant’s disclosure, according to applicant.

This is NOT well taken. As evidenced by Phung, green tea most certainly has GCG in it. In fact, according to Table 1, green tea can have 139.7 mg of GCG and EGCG at 100.3 mg. This clearly evidences that applicant is wrong in their analysis of the catechins in green tea, in fact the entire Phung reference never states that there is NO GCG in green tea ever. 

Applicant next argues that in Example 1 of the present specification, the composition analysis results (Tables 2-3, Figs. 1-2) of the claimed green tea extract (Sample 2) and the general green tea extract (Sample 1) corresponding to the green tea extract of KR ‘490 are presented. According to the results, the general green tea extract such as KR *490 has a completely different composition from the green tea extract according to the claimed invention, and in particular does not contain an epicatechin epimer such as GCG. Once again Phung evidences that this is a false statement and completely unfounded. 

Further, in Test Example 1 of the present specification, according to applicant, the MMP-1 inhibitory activity evaluation test results of Sample 1 corresponding to the green tea extract of KR ‘490 and Sample 2 according to the claimed invention are presented. According to the results, in the case of the green tea extract (Sample 2) containing specific catechins in specific content ranges according to the claimed invention, the MMP-1 inhibitory activity is much higher by about 8 times than that of the general green tea extract such as KR ‘490 (Sample 1).

This means nothing since applicant’s example 1 is wrong on its face because “general green tea” does in fact contain GCG.

KR ‘490 merely discloses a green tea extract extracted using water, alcohol, etc., which corresponds to Sample 1 in the Examples and Test Examples of the present specification, according to applicant. Once again this is wrong for the above reasons.

The green tea extract of KR ‘490 has a completely different composition from the green tea extract containing EGCG and GCG in specific content ranges according to the claimed invention (as demonstrated in Tables 2-3, Figs. 1-2) and shows significantly lower MMP-1 inhibitory activity (as demonstrated in Test Example 1 and Table 4), according to applicant. Once again green tea DOES in fact contain GCG thus the applicant’s conclusions are false on their face.

Therefore, KR ‘490 does not teach each and every limitation of the Applicant’s claimed
invention, such as the use of green tea extract containing EGCG and GCG in specific amounts for preventing/improving skin wrinkles, according to applicant.


Applicant argues that allegedly the claimed invention relates to a method for preventing or improving skin wrinkles, comprising administering, to a subject in need thereof, a green tea extract containing 4 to 15 wt.% of (-)-gallocatechin gallate (GCG) and 4 to 15 wt.% of (-)-epigallocatechin gallate (EGCG), on the basis of the total weight of the extract, wherein the subject is in need of inhibiting the expression of MMP-1 (matrix metalloproteinase-1). The green tea extract according to the claimed invention, contains a lower amount of EGCG than that of general green tea extract but also contains GCG in a specific amount, thereby it has an excellent effect of preventing or improving
skin wrinkles by inhibiting the expression of MMP-1, according to applicant.

Conversely, KR ‘490 discloses a composition comprising a natural mixture extract for
preventing loss of hair or promoting growth of hair, wherein the natural mixture extract is a mixture of heartleaf Houttuynia, green tea, and hibiscus extracts, according to applicant. However, KR ‘490 merely discloses an efficacy of preventing hair loss or promoting hair growth of the mixture extract of three plants: heartleaf Houttuynia, green tea, and hibiscus, but does not mention the efficacy of green tea extract alone, according to applicant. Moreover, KR ‘490 does not have any awareness of the use of skin wrinkle improvement/prevention, which is completely different and unrelated to the effect of preventing hair loss or promoting hair growth, according to applicant.

That is, the technical feature of KR ‘490 is to use a mixture of heartleaf Houttuynia,
green tea, and hibiscus extracts to prevent hair loss or promote hair growth. In other words, KR ‘490 provides no suggestion or motivation for using green tea extract alone for the prevention or improvement of skin wrinkles, according to applicant.This has been addressed above.

Moreover, as clearly defined in claim 1, the claimed green tea extract contains EGCG and GCG in specific amount range, unlike general green tea extract, according to applicant. On the other hand, KR ‘490 is completely silent of the regulation of the content of specific catechins such as EGCG and GCG in green tea extract, according to applicant. Therefore, from KR ‘490, which simply mentions green tea extract as one of the three plants constituting the complex extract and teaches only the use for preventing hair loss and promoting hair growth independent of skin wrinkles as its use, which logic could not bridge a skilled artisan to the claimed invention without the Applicant’s disclosure, according to applicant. This is wrong on many counts which have all been addressed above.

In addition, in Example 1 of the present specification, the composition analysis results
(Tables 2-3, Figs. 1-2) of the claimed green tea extract (Sample 2) and the general green tea extract (Sample 1) corresponding to the green tea extract of KR ‘490 are presented, according to applicant. According to the results, the general green tea extract such as KR ‘490 has a completely different composition from the green tea extract according to the claimed invention, and in particular does not contain an epicatechin epimer such as GCG, according to applicant. This is simply an unfounded statement which is not based on any fact whatsoever as taught by Phung.

Further, in Test Example 1 of the present specification, the MMP-1 inhibitory activity
evaluation test results of Sample 1 corresponding to the green tea extract of KR ‘490 and Sample 2 according to the claimed invention are presented, according to applicant. According to the results, in the case of the green tea extract (Sample 2) containing specific catechins in specific content ranges according to the claimed invention, the MMP-1 inhibitory activity is much higher by about 8 times than that of the general green tea extract such as KR ‘490 (Sample 1) , according to applicant. Once again, applicant is basing this conclusion on false information because as shown by Phung green tea most certainly has GCG in it. Applicant has made a case using information which is obviously false.

In sum, KR ‘490 merely discloses a green tea extract extracted using water, alcohol, etc., which corresponds to Sample 1 in the Examples and Test Examples of the present specification, according to applicant. The green tea extract of KR ‘490 has a completely different composition from the green tea extract containing EGCG and GCG in specific content ranges according to the claimed invention (as demonstrated in Tables 2-3, Figs. 1-2) and shows significantly lower MMP-1 inhibitory activity (as demonstrated in Test Example 1 and Table 4), according to applicant. Once again, this has been disproven on the record, and in Table 1 of Phung clearly there would have been motivation to using such amounts of EGCG and GCG as such amounts are known and are highly desirable to one having ordinary skill in the art for beneficial effects such as treating obesity and the like.

Applicant alleges that new claims 19 and 20 are not taught by KR but as is clearly explained in Kim, “[I]n order to prepare green tea, harvested fresh tea leaves are steamed or pan dried at high temperature to minimize oxidation of natural catechins”. Thus, it is inherent to the green tea extract that it was already steam processed. 

Note also that Phung teaches in table 1, a 1:1 ratio (GCG:EGCG). Note also that the amounts in claims 1 and 2 are cumulative and clearly adding up to such amounts in the Phung reference, would clearly add up to 19 % as claimed in claim 2. 

Applicant argues that allegedly Table 3 of the specification and sample 2, show unexpected results when green tea used at a ratio of 1:1 (GCG:EGCG) compared to other samples of green tea. Applicant also argues that allegedly the claimed invention has MMP-1 inhibitory activity which is inherent to the claimed composiiton since KR also teaches such a ratio. 

Phung was cited to show that green tea extracts with a 1:1 ratio (GCG:EGCG) do in fact exist. 

Note that it is inherent that the skin wrinkles are caused by the reduction of elasticity of the dermal layer because that is what makes them wrinkles. 


Claim(s) 1, 2, 4-6, 8, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable by Kim et al. (US 11,110,145-hereafter Kim ‘145 ) in view of Kim et al. (US 2012/0156150-here after Kim ‘150).

Kim ‘145 teaches in claim 1 that GCG and the EGCG contained in the green tea extract are in a weight ratio of 1:1 to 1:2.5, GCG: EGCG. 

Kim ‘145 teaches that green tea extract is administered orally via beverages, see the examples.  Note also that the green tea is extracted with ethanol, see the examples.  Since the green tea extract of Kim ‘145 was made the same way as claimed, it is inherent that the same green tea extract as claimed is disclosed in Kim ‘145. Note that anyone is in need of having the wrinkles on their skin improved. Note that the range of claim 5 is so broad that it was at once envisoned to use an amount of the extract from 1-100 wt. %. The same holds true for claim 6 since 5 mg/kg/day to 1000 mg/kg/day is such a broad range and it was at once envisoned to use such an amount especially since on page 6 it is clearly taught that amounts up to 300 mg/kg are used. Since the same extract as taught in Kim ‘145 is claimed, the activity of claim 7 is inherent and clearly the extract was administered as a food or a pharmaceutical. Note also that the amounts in claim 2 are cumulative and clearly adding up such amounts  would clearly add up to 19 % as claimed in claim 2. Note also that the claimed invention can include other ingredients since “comprising” is used in the claims.

Kim ‘150 teaches, “[I]n order to prepare green tea, harvested fresh tea leaves are steamed or pan dried at high temperature to minimize oxidation of natural catechins”. Thus, it would have been inherent to the green tea extract of Kim ‘145, that it was already steam processed. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to steam the green tea for at least an hour since Kim ‘150 makes it clear that steaming at high temperatures minimizes oxidation of natural catechins thus making it obvious to steam from 1-7 hours in an effort to minizime the oxidation of the natural caetchins in the green tea. 


Claim(s) 1, 2, 4-6, 8, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable by KR 10-2008-0006895 in view of Kim et al. (US 2012/0156150-here after Kim ‘150).

KR teaches a green tea extract which contains GCG at about 2.4 % and 1.4 % of the EGCG which are in a weight ratio as claimed. KR also teaches steam treating the green tea extract for 120 minutes (2 hours).

KR teaches that a green tea extract is steamed and administered as food, see page 5.  Note also that the green tea is extracted with water, see examples.  Since the green tea extract of KR was made the same way as claimed, it is inherent that the same green tea extract as claimed is disclosed in KR. Note that anyone is in need of having the wrinkles on their skin improved. Note that the range of claim 5 is so broad that it was at once envisoned to use an amount of the extract from 1-100 wt. %. The same holds true for claim 6 since 5 mg/kg/day to 1000 mg/kg/day is such a broad range and it was at once envisoned to use such an amount especially since on page 6 it is clearly taught that amounts up to 300 mg/kg are used. Since the same extract as taught in KR is claimed, the activity of claim 7 is inherent and clearly the extract was administered as a food or a pharmaceutical. Note also that the claimed invention can include other ingredients since “comprising” is used in the claims.

Kim ‘150 teaches, “[I]n order to prepare green tea, harvested fresh tea leaves are steamed or pan dried at high temperature to minimize oxidation of natural catechins”. Thus, it would have been inherent to the green tea extract of Kim ‘145, that it was already steam processed. 

In the event it is seen that the ratio of GCG to EGCG in KR does not teach the claimed ratio of GCG to EGCG (which is NOT being admitted), then it would have been obvious to use the claimed ratio since clearly 1.4 % EGCG and 2.4 % GCG would clearly fall within the claimed range of GCG to EGCG as claimed. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/           Primary Examiner, Art Unit 1655